Foster, J.
(dissenting). There is no dispute about the facts in this case. I am unable to agree, however, with the conclusions reached by Justice Heeéerxan. The service rendered by claimants was not rendered as an incident to farm operations. Title to the beans had passed to the appellant corporation, which was engaged in a commercial enterprise entirely disassociated from any farm activity. When title passed from the farmers a terminal market had been reached insofar as they were concerned. If the term “ terminal market ” is to be defined as a “ consumer market ”, or a “ retail market ”, endless complications are almost certain to result. The produce buyer, such as the appellant here, may sell to a wholesaler, the latter to a jobber, and finally the jobber to a retailer. With various types of farm produce there may also be other steps of packing, packaging and processing taken by the various handlers besides those taken by the original buyer. Are all employees along the line of such handlers to be excluded from coverage on the ground that they are agricultural laborers? Concededly the line must be drawn somewhere, and it seems to me more logical and more consonant with the broad and basic purposes of the statute to draw it where the Industrial Commissioner has done, at the point where title has passed from the farmer. The scope of the Federal Act, of which the State Act is a duplicate, was enlarged, as I gather from congressional debates and reports, to remedy a situation where the farm co-operative associations were covered and individual farmers were not. Under that situation the large farmer was excluded, while the small farmers, operating in the form of co-operative associations because of necessity and economy, were covered. I can find no intent to exclude purely non-co-operative commercial firms. Obviously farm co-operatives are not in any sense involved in this ease, and we are dealing with the employees of a purely commercial enterprise. For these reasons the decision of the Industrial Commissioner should be affirmed.
Hill, P. J., Bliss and Brewster, JJ., concur with Heeeernas, J.; Foster, J., dissents in a memorandum.
Decision reversed, with costs to appellant